Lawton, J.
(dissenting in part). I respectfully dissent in part. Like the majority, I conclude that plaintiff was not provided “proper protection” to accomplish his task as required by section 240 (1) of the Labor Law. Unlike the majority, however, I agree with Supreme Court that plaintiff’s injury “did not result from a separate hazard wholly unrelated to the risk which brought about the need for the safety device in the first instance * * * [and that] [t]here is a nexus between the failure of the scaffold and bucket, which exposed Plaintiff Morrison to the effects of gravity” (emphasis in original). Thus, I conclude that the court upon reargument properly adhered to its prior decision with respect to the liability of defendant Christa Construction, Inc. under section 240 (1). In my view, the majority unduly concerns itself with the fact that plaintiff did not fall from the scaffold. While a fall from a height is the usual scenario for liability under Labor Law § 240 (1), it is not a prerequisite to such liability (see e.g. Acosta v Kent Bentley Apts., 298 AD2d 124 [2002]; Franklin v Dormitory Auth. of State of N.Y., 291 AD2d 854 [2002]; Cordero v Kaiser Org., 288 AD2d *1007424 [2001]; Lacey v Turner Constr. Co., 275 AD2d 734 [2000]; Striegel v Hillcrest Hgts. Dev. Corp., 266 AD2d 809 [1999]; Ray v Niagara Mohawk Power Corp., 256 AD2d 1070 [1998]). Here, plaintiff established that his injuries were “proximately caused by the failure of a safety device to afford him proper protection from an elevation-related risk” (Raczka v Nichter Util. Constr. Co., 272 AD2d 874, 874 [2000]). Thus, this is “the type of hazard contemplated by Labor Law § 240 (1)” (Striegel, 266 AD2d at 810). Had plaintiff been able to reach the area on which he worked without using a bucket, or had he been able to freely roll the scaffold back to its original position, his injuries could have been avoided. Consequently, I would affirm. Present— Wisner, J.P., Hurlbutt, Scudder, Kehoe and Lawton, JJ.